      Case: 3:17-cv-00624-wmc Document #: 127 Filed: 08/03/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN



 DEVON THACKER,

                              Plaintiff,
        v.


 ALL SURETIES WHICH INDEMNIFY WIS.
 AGAINST DEFENDANTS’ MISCONDUCT, JON
 LITSCHER, CATHY JESS, M. GREENWOOD, A.
 BOATWRIGHT, M. DAVIS, GARY BOUGHTON,                     Case No. 17-cv-624-wmc
 ELLEN K. RAY, W. BROWN, MAURICE E.
 PALENCIA, BAHC, GUNDERSON HEALTH GROUP,
 GUNDERSON HEALTH INSURANCE, BURTON
 COX, DR. MURPHY, DR. SYED, DR. SCHMIDT,
 ALLEGED APNP CYNTHIA GRIFFIN, ALLEGED
 APNP BONSON, JAMES LABELLE, BRIAN KOOL,
 JOLINDA WATERMAN, SCOTT WALKER, WIS.
 LEGISLATURE (“ALLEGED”) COMMITTEE ON
 CORRECTIONS & FISCAL BUREAU AUDITORS,
 SANDRA MCARDLE, DR. EUGENE BURKE AND
 JOHN / JANE DOES,

                              Defendants.


                               JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

dismissing with prejudice this case.




       /s/                                            8/03/20
Peter Oppeneer                                    Date
Clerk of Court
